To compel respondent to vacate an injunction.
Order to show cause denied May 12, 1891.
An injunction bill was filed against the People’s Savings Bank of Detroit, and relator and others, residents of Windsor, Ont., to enjoin the bank from paying, and the other defendants from assigning or collecting a certain check, held by certain of the defendants and drawn upon the bank. A preliminary injunction was issued. Notice of the issuance of the injunction was served personally upon the Windsor parties, and the order for their appearance.in the suit was published.